RECEIVED IN
                                                             COURT OF CRIMINAL APPEALS

                       pd-                                          DEC 212015

DANIEL L. WILSON                    §     IN THE COURT OF
                                                                 AbelAcosta,Clerk
                                    |     CRIMINAL APPEALS
       -vs-                          §

THE STATE OF TEXAS
                                    §§    0F TEXAS                     en en im
                                                                       rlLtU ll\J
                                     §                        COURT OF CRIMINAL APPEALS
                                                                     DEC 22 2015
                     MOTION TO SUSPEND RULE 9.3[b]
                                                                  Abel Acosta, Clerk
TO THE HONORABLE COURT OF CRIMrNAL APPEALS:

   Comes now, Daniel L. Wilson, Appellant in the aboved-styled and numbered cause
and respectfully moves this Honorable Court to grant Leave To File an original

copy, only, of The Petition For Discretionary Review, and in smpport thereof shows
the following:


  1.] The styled and appeal number in The Third District Court Of Appeals, Bell
  County, Austin, Texas, Appeal No. 03-15-00328-CR;



  2.]"The Appellant moves that The Honorable Court Suspend Rale 9.3[b] Of The
  ffiexas Rules Of Appellate Procedure, which requires the filing of Eleven[ll]
 copies of The Petition For Discretionary Review; and



  3.] Appellant is indigent, incarcerated and does not have access to a copier
 machine, rendering him unable to comply with Rule 9.3[b].


  WHEREFORE PREMISES CONSIDERED, Appellant respectfully request that this Honor

able Court grant him leave and suspend Rule 9.3[b], and allow him to file the
original copy, only, of The Petition For Discretionary Review.


                                     -Page 1-of- 2
           Respectfully Submitted,


                  iei'L. Wnson,1" 1998039
                 ILUNSKY UNIT
                     FM 350 SOUTH
               'LIVINGSTON, TEXAS 77351




-page 2-of-2